Case 3:20-cv-01060-MMH-JRK Document 36 Filed 09/13/21 Page 1 of 2 PageID 167




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   SARAH JACKSON,

                     Plaintiff,

   v.                                           Case No. 3:20-cv-1060-MMH-JRK

   IMMANUEL BAPTIST CHURCH,
   SARAH GIOVANELLI, and
   CAMERON GIOVANELLI,

                     Defendants.


                                      ORDER

         This cause is before the Court on Plaintiff’s Motion for Leave to File

   Amended Complaint (Doc. No. 32; “Motion”), filed August 20, 2021. In the

   Motion, Plaintiff seeks leave to file her amended complaint “to allege with

   sufficient particularity her entitlement to bring this claim” and argues in

   support that this case is still in the early stages where “[s]ignificant discovery

   has not yet been done, mediation has not yet occurred, and the parties still have

   ample time to address any issues prior to the deadlines in this Court’s

   Scheduling Order[.]” Motion at 2, 3. Plaintiff represents that Defendants oppose

   the relief sought. Id. at 4. To date, Defendants have not filed responses to the

   Motion and the time to do so has passed. See Endorsed Order (Doc. No. 34),

   entered August 20, 2021 (stating, “Defendant[s are] directed to respond to the
Case 3:20-cv-01060-MMH-JRK Document 36 Filed 09/13/21 Page 2 of 2 PageID 168




   [M]otion in accordance with the rules.”); see also Local Rule 3.01(c), United

   States District Court, Middle District of Florida. The Motion is therefore

   deemed unopposed.

         Upon due consideration, the Motion is due to be granted as amendment

   is appropriate pursuant to Rule 15(a)(2), Federal Rules of Civil Procedure. See

   Fed. R. Civ. P. 15(a)(2). Accordingly, it is

         ORDERED:

         1.    Plaintiff’s Motion for Leave to File Amended Complaint (Doc. No.

   32) is GRANTED.

         2.    The Clerk of the Court shall file Plaintiff’s Amended Complaint

   (Doc. No. 32-1) as of the date of this Order.

         3.    Defendants shall respond to Plaintiff’s Amended Complaint within

   the time permitted by the Federal Rules of Civil Procedure.

         DONE AND ORDERED in Jacksonville, Florida on September 13, 2021.




   keh
   Copies to:
   Counsel of Record




                                             2
